Exhibit 10.6



UNITED STATES STEEL CORPORATION EXECUTIVE
MANAGEMENT SUPPLEMENTAL PENSION PROGRAM
Effective January 1, 2005, Amended and Restated Effective July 31, 2013


1.    History and Purpose
United States Steel Corporation (the “Corporation”) established the United
States Steel Corporation Executive Management Supplemental Pension Program
(“Program”), and hereby amends and restates the Program effective July 31, 2013,
as set forth herein. The Program was previously amended and restated effective
January 1, 2005 to comply with section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), except with respect to benefits that were vested
under the Program on or before December 31, 2004. Benefits accrued prior to
January 1, 2005 are and shall remain payable in accordance with the terms of the
Program in effect on December 31, 2004.


The purpose of this Program is to provide a pension benefit for Executive
Management and certain other key managers with respect to compensation paid
under the incentive compensation plans maintained by the Corporation, its
subsidiaries, and its joint ventures.


2.    Eligibility
An employee of the Corporation, a Subsidiary Company, the United States Steel
and Carnegie Pension Fund, or a joint venture of the Corporation is a Member of
the Program if he or she is:
(a)
a member of the Executive Management Group as established from time to time by
the United States Steel Corporation Board of Directors who is also a participant
in the United States Steel Corporation Plan for Employee Pension Benefits
(Revision of 2003), or

(b)
a key manager designated by name as a “Member” under this Program by the
Compensation and Organization Committee of the United States Steel Corporation
Board of Directors (the “Committee”).



Effective March 1, 2011, this Program is closed to new Members.


Subject to the consent requirement outlined in the next sentence below, a Member
will be eligible to receive the supplemental pension provided under this Program
(the “Supplemental Pension”) upon termination of employment after completing
fifteen years of continuous service. Benefits will not be payable under this
Program with respect to a Member who (a) terminates employment prior to age 60,
or (b) effective for an individual who becomes a Member of the Program on or
after July 31, 2006, terminates employment within 36 months of the date he or
she becomes a Member, unless the Corporation consents to the termination of
employment; provided, however, that such consent is not required for
terminations on account of: (a) death, or (b) involuntary termination, other
than for cause.


Subject to the consent requirement outlined in the next sentence below, the
surviving spouse of any Member will be eligible to receive the supplemental
surviving spouse benefit provided under this Program (the “Supplemental
Surviving Spouse Benefit”) if the Member (a) has accrued at least 15 years of
continuous service, and (b) either (i) dies prior to termination of employment,
or (ii) dies after termination of employment under conditions of eligibility for
a

1 of 8

--------------------------------------------------------------------------------



pension pursuant to the provisions of the United States Steel Corporation Plan
for Employee Pension Benefits (Revision of 2003) (the “Plan”). The Supplemental
Surviving Spouse Benefit will not be payable with respect to a Member who (a)
terminates employment prior to age 60, or (b) effective for an individual who
becomes a Member of the Program on or after July 31, 2006, terminates employment
within 36 months of the date he or she becomes a Member, unless the Corporation
consents to the termination of employment; provided, however, that such consent
is not required for terminations on account of: (a) death, or (b) involuntary
termination, other than for cause.


3.    Amount of Benefit
a.
Supplemental Pension

The Supplemental Pension provided under this Program shall be a monthly amount
paid for the life of the Member equal to the product of: (i) the Member’s
Average Earnings, multiplied by (ii) a percentage which shall be equal to the
sum of 1.54% for each year of continuous service and each year of allowed
service.


Except as otherwise provided in this Program, the terms “continuous service,”
“allowed service,” “surviving spouse” and “Subsidiary Company” as used herein
mean continuous service, allowed service, surviving spouse, and subsidiary
company as determined under (or, in the case of “subsidiary company”, as defined
in) the United States Steel 1994 Salaried Pension Rules adopted under the Plan.
However, the term “continuous service” for the purpose of determining the amount
of the Supplemental Pension and Supplemental Surviving Spouse Benefit under this
Program shall exclude the Member’s continuous service that (i) is creditable
under a pension plan adopted by the Corporation, a Subsidiary Company, or a
joint venture, if the pension plan includes bonus payments as creditable
earnings for pension purposes, or (ii) occurs following the date the Member was
designated by the Committee as no longer covered by this Program for future
accruals.


Average Earnings as used herein shall be equal to the total bonuses paid or
credited to the Member pursuant to the United States Steel Corporation Annual
Incentive Compensation Plan (and/or under similar incentive plans or under
profit sharing plans, if the employing entity has a profit sharing plan rather
than an incentive plan) with respect to the three calendar years for which total
bonus payments or deferrals (or such other payments) were the highest out of the
last ten consecutive calendar years immediately prior to the calendar year in
which termination of employment occurs (or, if earlier, the date the Member was
designated by the Committee as no longer covered by the Program for future
accruals) divided by thirty-six. Bonus payments or deferrals (or such other
payments) will be considered as having been made for the calendar year in which
the applicable services were performed rather than for the calendar year in
which the bonus payment was actually received. Notwithstanding anything to the
contrary contained herein, no benefits payable with respect to a Member shall be
based on any bonus paid to such Member after the date he or she was designated
by the Committee as no longer covered by this Program.



2 of 8

--------------------------------------------------------------------------------



The Average Earnings used in the determination of benefits under this Program as
of termination of employment will be recalculated using any bonus payable for
the calendar year in which termination of employment occurs if such bonus
produces Average Earnings greater than that determined at termination of
employment.


As of December 31, 2001, (the “Effective Date”), the determination of Average
Earnings used herein also shall take into consideration bonuses paid or credited
to the Member after the Effective Date by Marathon Oil Corporation, Marathon Oil
Company, Marathon Ashland Petroleum LLC, and Speedway SuperAmerica LLC, and
their subsidiaries and successors.


In no event shall the Member’s monthly Supplemental Pension benefit be less than
the Member’s highest monthly accrued benefit under this Program.


b.
Supplemental Surviving Spouse Benefit

The Surviving Spouse of a Member shall be eligible for a monthly Supplemental
Surviving Spouse Benefit under this Program equal to (i) in the case of a Member
who dies after termination of employment, 50% of the Supplemental Pension that
was being paid to the Member, or (ii) in the case of a Member who dies while
still employed by the Corporation, the actuarial equivalent (to adjust to the
life expectancy of the spouse utilizing the 1971 Group Annuity Mortality Tables
unisexed on a 9 to 1 female-male ratio for the spouse and the PBGC interest rate
in effect the first of the month following the date of the Member’s death) of
100% of the monthly Supplemental Pension that would have been payable to the
Member had the Member terminated employment with Corporation consent as of the
date of his or her death. In the event that a Member who has completed fifteen
years of continuous service dies while still employed by the Corporation and
does not leave a Surviving Spouse, an amount equal to the lump sum distribution
which he or she would have received under this Program had he or she terminated
employment with Corporation consent as of the date of his death shall be payable
to his or her estate in the form of a lump sum distribution. The payment date
shall be on the last business day of the calendar month following the month in
which such death occurred.


c.
Special Rules for Sold Location Participants

Effective July 31, 2011, for purposes of this Program, a Sold Location
Participant is a Member who is either (i) a Marathon Transferee under the Plan
or (ii) covered under the Sale of Facilities provisions under the Plan. A Sold
Location Participant who elects to cease accruals and commence distribution of
his or her benefit under the Plan on or after attainment of the Plan’s normal
retirement age of 65, but prior to termination of employment with Marathon or
the purchasing entity (or their successors), whichever is applicable (the “Plan
Retirement Date”), shall not be eligible for future accruals under this Program
following the Plan Retirement Date; provided that neither such election nor
cessation of future accruals shall have any effect on the form and time of
payments otherwise provided in section 4 herein. The Member’s benefits under
this Program shall be calculated as of his or her Plan Retirement Date; provided
that, for the period between the Member’s Plan Retirement Date and his or her
termination of employment, simple interest will accrue and

3 of 8

--------------------------------------------------------------------------------



will be payable on the benefit due under this Program using the average of the
interest rates established under the Pension Benefit Guaranty Corporation
regulations to determine the present value of lump sum distributions payable
under the Plan during the months included in this period.


4.    Form of Benefit and Timing of Distribution
a.
Lump Sum Distribution and Annuity Option for Benefits Accruing Through
August 31, 2013

Effective January 1, 2005, subject to section 4.c. below, with respect to
benefits accrued from January 1, 2005 through August 31, 2013 a Member shall
receive, upon the Member’s termination of employment from the Corporation, a
lump sum distribution of both the benefits payable to him or her and the
benefits payable to his or her surviving spouse, if any, under the Program. The
payment date shall be on the last business day of the calendar month following
the month in which such termination of employment occurred.


Notwithstanding the foregoing specified form of payment, with respect to
benefits accrued from January 1, 2005 through August 31, 2013, and subject to
section 4.c. below, a Member may irrevocably elect to receive such benefits
payable in the form of a single life annuity. An election may not become
effective for 12 months from the date on which it is made, and such election
must be submitted to the Corporation more than 12 months prior to the date the
benefits are otherwise scheduled to be paid. In addition, the payment date
elected for the commencement of monthly annuity installment payments must be
deferred for a minimum of five years from the date such benefits would otherwise
have been paid. The Member shall also have the right to elect among actuarially
equivalent life annuity forms of payment, which election may be made at any time
when the Member has made a valid election to receive an annuity form.


Monthly annuity payments shall be calculated using reasonable actuarial
assumptions uniformly applied as determined by the Program administrator, by
dividing the employee’s accrued benefits as of the most recent valuation date by
their life expectancy per the applicable mortality table under the Corporation’s
tax-qualified pension plan (i.e., the United States Steel Corporation Plan for
Employee Pension Benefits (Revision of 2003)), and adjusted annually to reflect
any investment earnings.  The same reasonable actuarial assumptions and methods
will be used in valuing each annuity payment option, in determining whether the
payments are actuarially equivalent.


If the Member dies prior to termination of employment, the Supplemental
Surviving Spouse Benefit, if any, shall be paid in a lump sum distribution. The
payment date shall be on the last business day of the calendar month following
the month in which such death occurred. Such lump sum distribution will be
determined based upon the life expectancy of the Member’s surviving spouse.


If a Member terminates employment, but dies prior to receiving such
distribution, the benefits shall be payable in a lump sum paid to the Member’s
surviving spouse, or to the

4 of 8

--------------------------------------------------------------------------------



Member’s estate if there is no surviving spouse, on the last business day of the
calendar month following the month in which the Member’s termination of
employment occurred.


b.
Annuity Distribution and Lump Sum Option for Benefits Accruing On and After
September 1, 2013

Effective January 1, 2005, subject to section 4.c. below, with respect to
benefits accrued on and after September 1, 2013, a Member shall receive, upon
the Member’s termination of employment from the Corporation, a single life
annuity distribution of both the benefits payable to him or her and the benefits
payable to his or her surviving spouse, if any, under the Program. The payment
date for commencement of annuity installment payments shall be on the first
regularly scheduled payroll date of the second calendar month following the
month in which such termination of employment occurred.


Monthly annuity payments shall be calculated using reasonable actuarial
assumptions uniformly applied as determined by the Program administrator, by
dividing the employee’s accrued benefits as of the most recent valuation date by
their life expectancy per the applicable mortality table under the Corporation’s
tax-qualified pension plan (i.e., the United States Steel Corporation Plan for
Employee Pension Benefits (Revision of 2003)), and adjusted annually to reflect
any investment earnings.  The same reasonable actuarial assumptions and methods
will be used in valuing each annuity payment option, in determining whether the
payments are actuarially equivalent.


Notwithstanding the foregoing specified form of payment, with respect to
benefits that may accrue on and after September 1, 2013, and subject to section
4.c. below, an employee may receive such benefits in the form of a lump sum
payment on the last business day of the calendar month following the month in
which termination of employment occurred, provided the employee makes a timely
benefit election. For employees in the Program on July 31, 2013, a one‑time
irrevocable election to receive a lump sum payment must be made prior to
September 1, 2013 in order to be valid. For employees who become eligible to
participate in the Program after July 31, 2013, the one‑time irrevocable
election must be made within 30 days after the individual becomes eligible and
will be effective with respect to benefits accruing subsequent to the election.


If the Member dies prior to termination of employment, the Supplemental
Surviving Spouse Benefit, if any, shall be paid in a lump sum distribution. The
payment date shall be on the last business day of the calendar month following
the month in which such death occurred. Such lump sum distribution will be
determined based upon the life expectancy of the Member’s surviving spouse.


If a Member terminates employment, but dies prior to receiving such
distribution, the benefit shall be payable in a lump sum paid to the Member’s
surviving spouse, or to the Member’s estate if there is no surviving spouse, on
the last business day of the calendar month following the month in which the
Member’s termination of employment occurred.



5 of 8

--------------------------------------------------------------------------------



c.
Delay in Payment to Specified Employees

Effective January 1, 2005, in the case of any Member who is determined by the
administrator to be a “specified employee” (as defined in Code section
409A(a)(2)(B)(i) and the regulations thereunder), no amount of such Member’s
distribution, distribution that is considered deferred, for purposes of Code
section 409A, in taxable years beginning after December 31, 2004, shall be
distributed as described in sections 4.a. or 4.b. above, but rather shall be
payable (or payments shall commence in the case of an annuity form of payment)
on the first business day of the seventh month following the date of the
Member’s termination of employment (or, if earlier, the last business day of the
calendar month following the month of the Member’s death). During this six-month
delay period, simple interest will accrue and be payable, on the date specified
in the preceding sentence, on the balance due using the average of the interest
rates established under the Pension Benefit Guaranty Corporation regulations to
determine the present value of lump sum distributions payable under the Plan
during the months included in the six-month delay period. In the case of an
annuity form of payment, installments otherwise payable in the first six months
following separation from service shall be accumulated and paid on the first
business day of the seventh month following the date of the Member’s termination
of employment (or, if earlier, the last business day of the calendar month
following the month of the Member’s death).


For purposes of this Program, a Member’s entire benefit amount shall be
considered deferred in taxable years beginning after December 31, 2004 if the
Member had not attained at least age 60 with 15 years of continuous service as
of December 31, 2004. For a Member who had attained at least age 60 and had 15
years of continuous service as of December 31, 2004, his or her accrued benefits
determined as of December 31, 2004 shall be payable in accordance with the terms
of the Program in effect on October 3, 2004, without any modification thereto.


d.
Full and Final Settlement

Any lump sum distribution payable as described above following termination of
employment or death shall represent full and final settlement of all benefits
provided under the Program. Any distribution under this Program shall be
calculated in the same manner as it would have been calculated had it been made
under the United States Steel Corporation Plan for Employee Pension Benefits
(Revision of 2003).


e.
Termination of Employment

For purposes of this section 4, the term “termination of employment” shall mean
a “separation from service” as that term is used under section 409A(a)(2)(A)(i)
of the Code and regulations thereunder.


5.    Split Dollar Exchange Option
Effective December 31, 2003, the Split Dollar Exchange Option provisions
outlined in this Section 5 are eliminated except for coverage in existence under
the Program as of December 31, 2003.



6 of 8

--------------------------------------------------------------------------------






6.    General Provisions
a.
Administration

The Vice President - Administration, United States Steel and Carnegie Pension
Fund, is responsible for the administration of this Program. The administrator
shall decide all questions arising out of and relating to the administration of
this Program. The decision of the administrator shall be final and conclusive as
to all questions of interpretations and application of the Program.


b.
Amendment or Termination of Program

The Corporation reserves the right to make any changes in this Program or to
terminate this Program as to any or all groups of employees covered under this
Program, but in no event shall such amendment or termination adversely affect
the vested or non-vested benefits accrued hereunder prior to the effective date
of such amendment or termination. If the Program is terminated, employees who
are (or were) covered under this Program will continue to accrue eligibility
service under the Program for purposes of satisfying (1) the age 60 requirement,
and/or (2) the 36-month service requirement, and/or (3) the 15-year service
requirement, as long as they remain employed with the Corporation, their
participating employer, or any member of the controlled group that includes the
Corporation. Any amendment to this Program which changes this Program (including
any amendment which increases, reduces or alters the benefits of this Program)
or any action which terminates this Program to any or all groups shall be made
by a resolution of the Corporation’s Board of Directors (or any authorized
committee of such Board) adopted in accordance with the bylaws of the
Corporation and the corporation law of the state of Delaware.


c.
No Guarantee of Employment

Neither the creation of this Program nor anything contained herein shall be
construed as giving an individual hereunder any right to remain in the employ of
the Corporation.


d.
Nonalienation

No benefits payable under this Program shall be subject in any way to
alienation, sale, transfer, assignment, pledge, attachment, garnishment,
execution, or encumbrance of any kind by operation of law or otherwise. However,
this section shall not apply to portions of benefits applied to satisfy (i)
obligations for the withholding of taxes, or (ii) obligations under a qualified
domestic relations order.


e.
No Requirement to Fund

Except to the extent provided otherwise in this paragraph, benefits provided by
this Program shall be paid out of general assets of the Corporation. No
provisions in this Program, either directly or indirectly, shall be construed to
require the Corporation to reserve, or otherwise set aside, funds for the
payment of benefits hereunder.



7 of 8

--------------------------------------------------------------------------------



As of the Effective Date, United States Steel Corporation (and its subsidiaries
and successors) and Marathon Oil Corporation (and its subsidiaries and
successors) have assumed liability for a Specified Percentage of the Corporate
Part, if any, of each Member’s accrued benefit under the Program. The term
“Corporate Part” is defined to mean the pro rata portion (based upon continuous
service taken into consideration for benefit accrual purposes under the Program)
of a Member’s total accrued benefit under the Program as of the Effective Date
(as adjusted, if applicable, for increases in compensation in periods after the
Effective Date) which is attributable to continuous service performed for the
USX Headquarters unit of USX Corporation on or after May 1, 1991 and prior to
the Effective Date. The Specified Percentage is thirty-five percent (35%) for
United States Steel Corporation and sixty-five percent (65%) for Marathon Oil
Corporation.


f.
Controlling Law

To the extent not preempted by the laws of the United States of America, the
laws of the Commonwealth of Pennsylvania shall be the controlling state law in
all matters relating to this Program.


g.
Severability

If any provisions of this Program shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts of
this Program, but this Program shall be construed and enforced as if said
illegal or invalid provision had never been included herein.


h.
Exclusive Provisions of Program

The provisions contained herein constitute the complete and exclusive statement
of the terms of this Program. There are no written or oral representations,
promises, statements or commitments, other than those expressly set forth
herein, with respect to benefits provided by this Program. All reliance by any
individual concerning the subject matter of this Program shall be solely upon
the provisions set forth in this document.


i.
Code Section 409A

This Program shall be interpreted and administered in accordance with Section
409A of the Code and the regulations and interpretations that may be promulgated
thereunder.

8 of 8